The full membership of the court has accorded this record and the application for rehearing, with its accompanying briefs, the thorough consideration the importance of the cause demands. After such scrutiny, the court remains convinced that appellant was given a fair and impartial trial in the court below, under the law long established and repeatedly observed in this state. From the evidence it is plain that the guilt of this defendant, under an indictment legally preferred, was a question for the jury. If he was found to be the guilty agent, the degree of his crime — whether murder in the first degree, murder in the second degree, or manslaughter in the first degree — was, under the evidence, a question for the jury, not the court, to decide. The trial court lucidly and correctly defined these degrees of homicide under the laws of Alabama, and left to the jury the determination of the degree of homicide of which this defendant was charged to be guilty. There was evidence before the jury, open to their acceptance, authorizing these conclusions: That the defendant, without provocation or justification, abused and assaulted the conductor; that the conductor was a man inferior physically to the defendant; that this assault forced the conductor through a glass window, injuring him; that the motorman came from the front to the rear of the car to the assistance of the conductor, who was being then and there assaulted by the defendant; that the motorman had no weapon or other instrument when, on reaching the men, he struck the defendant and forcibly ejected him from the car; that neither the conductor nor the motorman left the car; that, when the defendant was on the ground opposite the entry to the rear platform, the conductor (who was killed) was then making no demonstration of any kind; that just before the shooting the motorman was standing on the car platform, facing the defendant (who was then on the ground), with his body braced and foot raised to kick the defendant if he attempted to re-enter the car; that neither the motorman nor the conductor was advancing upon or otherwise menacing the defendant just before or when he fired the shots; and that, at this stage, the defendant drew from the breast of his clothing a pistol, theretofore concealed, and shot twice, felling both men, and killing the conductor and seriously wounding the motorman. There was evidence to the contrary of that inviting the stated conclusions, but such evidence was not conclusive; would not have justified the court in declaring, as a matter of law, that defendant either was or was not, under the whole evidence, guilty of first or second degree murder or manslaughter. Under the familiar rules of law prevailing in Alabama, and the whole evidence in this record, the guilt or innocence of the defendant and, if guilty, the grade of his crime, were so obviously issues of fact to be determined by the jury, not by the court, that no reasonable contention could be made that the trial court erred in not withdrawing from the jury any element of these several issues or in enforcing the view that the defendant could only have been guilty of manslaughter. Whatever may be the rule in other jurisdictions, the trial court well observed the pertinent rules of law always prevailing, with respect to such matters, in this state.
By the amendatory act, approved September 22, 1915 (Gen. Acts, p. 722), review may now be had on appeal of the action of trial courts in overruling a motion for new trial in a criminal case. The granting of review of this action on a motion in a criminal case — introduced by amendment into the statute according a like right in a civil cause — subjects the review in a criminal case to the same considerations upon which this court has proceeded in like circumstances in a civil case, the rule being stated in Cobb v. Malone, 92 Ala. 630, 9 So. 738, and since repeated in numerous instances. In such circumstances, where the trial court hears the witnesses and this court is not so favored, the action of the trial court — unchanged by the statutes — in overruling a motion for new trial, asserting the grounds that the evidence is insufficient to support the verdict or that the verdict is contrary to the evidence, will not be reversed on appeal "unless, after allowing all reasonable presumptions of its correctness, the preponderance of the evidence against the verdict is so decided as to clearly convince the court that it is wrong and unjust." Cole v. A. G. S. R. Co., 201 Ala. 193, 77 So. 719; Hackett v. Cash, 196 Ala. 403, 72 So. 52; Finney v. Studebaker,196 Ala. 422, 72 So. 54, among others. It is clear from the evidence in the present record that this court cannot affirm that the trial court erred in overruling the motion for new trial, either because of the insufficiency of the evidence to support the verdict or because the evidence only warranted a conviction of the lesser degree of homicide. It was, as indicated, open to the jury to credit that part of the evidence which, being accepted, authorized the jury to find the defendant guilty of murder in the first degree.
At the instance of the defendant the court gave these special instructions touching "heat of passion": *Page 420 
"(18) The court charges the jury that if they believe from all the evidence that the killing of the deceased was not malicious and was not premeditated, but that it was the result of the heat of passion caused by a blow, reasonably engendered at the time of the difficulty, the defendant could not be convicted of murder in either degree."
"(20) The court charges the jury that if they believe from the evidence that the killing in this case resulted from the heat of passion, engendered in the defendant by the blow struck him by the deceased at the time of the fatal difficulty, and that the killing resulted solely from anger or heat of passion so engendered, the defendant cannot be convicted of murder, but of manslaughter, at the most."
These instructions, as well as the oral charge defining manslaughter, accorded the defendant the benefit of the long-settled law of this state touching that subject. There was positive evidence, as well as circumstances, open to the jury's acceptance over evidence to the contrary, referable to this feature of the case, that went to show, not only that defendant provoked the difficulty on the car and assaulted the conductor without justification or excuse, but that, from a position outside the car, in which he was not menaced in any degree, the defendant deliberately drew his pistol, theretofore concealed, and shot the conductor and the motorman. Code, § 7086, which provides:
"When the killing in any sudden rencounter or affray is caused by the assailant by the use of a deadly weapon, which was concealed before the commencement of the fight, his adversary having no deadly weapon drawn, such killing is murder in the second degree, and may, according to the circumstances, be murder in the first degree."
The ground of the motion for new trial averring that the public mind was inflamed against defendant because of his race (negro), through newspaper articles, was not at all sustained. It does not appear that any member of the jury saw or read the newspaper articles. In instructing the jury, the court correctly advised as follows:
"The defendant has a right to a fair and impartial trial; he is entitled to that, and nothing short of that should be given him. You give the evidence in the case your earnest, your impartial consideration, and, if he is not guilty, acquit him. No prejudice should influence you one way or the other; no prejudice against his race, no prejudice against him, and sympathy for the dead man, should influence your verdict or should affect you in making up your minds in this case. You are here to try it on the evidence and apply to the evidence the cold reason and the law as I have given it to you and say what is the truth about this matter, without being influenced by anything on the outside of what has actually been given you from the witness stand and by the court.
"On the other hand, the state of Alabama and its citizens have rights, and their rights should be respected in making up your verdict in the case. If the defendant is guilty of any degree of unlawful homicide, it is just as much your duty to the state of Alabama to convict him of that degree of which he is guilty as it is to acquit the defendant if he is not guilty."
No motion for a change of venue was made.
On the original hearing no consideration was given the appellant's motion to strike the matter set out in the bill of exceptions by the trial judge reciting the directions given by him when this grand jury made its report in September, 1918; this for the obvious reason that this court concluded, wholly independently of the mentioned recital, that the grand jury had not been dissolved or discharged, and that its reconvention was legally accomplished.
The insistence that section 13 of the Act of 1915 (Gen. Acts, p. 812) is without the "title" of that act and is, hence, invalid, cannot be approved. The title of the act comprehends the subject-matter of section 13.
Other questions decided in the original opinion, and reargued on rehearing, have been re-examined in the light of the briefs filed in support of the application for rehearing. The court is not convinced that a mistake as to them has been made. To state apstractly what is argued in the concrete: It is further insisted that the doctrine of "retreat" is not applicable to a passenger on a street railway who is assaulted by the carrier's servant whose duty it is to conserve and preserve the passenger's safety; the argument being that apt analogy is afforded by the rule that exempts one assaulted in his place of residence, etc., from the duty to "retreat" before his assailant. The analogy asserted is not good. One on his own premises is regarded as being in his place of refuge. Lee's Case, 92 Ala. 15, 9 So. 407, 25 Am. St. Rep. 17; Watts' Case, 177 Ala. 24, 59 So. 270. Not so with a passenger on a carrier's line. The stated duty the carrier owes to its passenger, but that is an entirely different matter from the law's motive in requiring, in proper cases, one assailed to observe the law-defined duty to retreat before he takes life or inflicts serious bodily harm. The law's motive in requiring retreat is conservative and preservative of human life. This motive is as operative on the vehicles of carriers as it is elsewhere.
A full review on rehearing discloses no error in the record. The application must be denied.
Rehearing overruled.
All the Justices concur. *Page 421